DETAILED ACTION
Status of the Claims
	Claims 1-19 are pending in this application. Claims 1-19 are under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Notice
Applicant has amended instant claims 1, 13 and 14 by adding “consists of” language into the latex component of the claims. It is now currently unclear what the metes and bounds of the claim’s scope are. This amendment raises a new issue under 35 USC § 112(b) which is discussed below under New Rejections.  However, for the purposes of compact prosecution, this amendment is not interpreted to further limit the scope of the claims since the “consists of” language is followed by “comprising” language. 
New Rejection under USC 112(b)
	Applicant has amended the instant claims 1, 13 and 14 by introducing “consists of” language into the claim for the latex component. While this amendment does not further limit the scope of the claims due to the “comprising” language that follows the “consisting of” language, the amendment raises new issues that could not have been considered before. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant is claiming a “latex component” “wherein the latex component consists of latex comprising a colloidal dispersion of particles of polymer in an aqueous liquid phase obtained by emulsion polymerization”. Reciting “consists of” transitional phrase followed by “comprising” transition phrase renders the claim indefinite. When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed) (MPEP 2111.03 II). Whereas, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.") (MPEP 2111.03 I). Applicant’s introduction of “consists of” language prior to “comprising” language renders the claim indefinite because the metes and bounds of the claimed invention are not clear. The metes and bounds of the claimed invention are not clear because Applicant first closes off the component to unrecited elements but then immediately opens it back up to not exclude additional, unrecited elements.  
The same rejection applies to claims 13 and 14 since they recite the same indefinite language. 
Claims 2-12 and 15-19 are also rejected for being dependent on indefinite claims 1 and 14. 

Rejections Maintained 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Caes et al. (US PGPub no 20010007654A1, pub. date 07/12/2001, previously cited) and Karl Pays et al (US 20100319721 A1, publication date: 12/23/2010, previously cited) (Hereinafter Pays). 
Regarding claims 1 and 13, Caes et al. teaches a “water/oil emulsion” containing “deionized water”, “volatile silicones” which are “volatile silicone oils” (paragraph [0003]), “trimethyl siloxy silicate” and “Isododecane & Hydrogenated styrene-butylene-ethylene-styrene copolymer and Hydrogenated ethylene-propylene-styrene” (styrene group containing polymer) where the “Isododecane & Hydrogenated styrene-butylene-ethylene-styrene copolymer and Hydrogenated ethylene-propylene-styrene” is at a “5%” weight of the total composition (paragraph [0049], example 1). Concerning the “film-forming component” limitation, Caes teaches both trimethyl siloxy silicate and the styrene containing polymer under the “film formers” title in example 1. 
Regarding claim 4, Caes et al. teaches “trimethyl siloxy silicate” (example 1) to be included in the composition. 
Regarding claim 6, Caes et al. teaches “pigments” (example 1) to be included in the composition. The specification of the instant application cites “The desired agent can be, for example, any colorant (pigment, dye, etc.), fiber or any additional film forming agent known in the art.” (paragraph [0092]). Therefore, “pigments” in Caes et al. are considered to be satisfying the “colorant” limitation in the instant application. 
Regarding claim 8, Caes et al. teaches “trimethyl siloxy silicate” at “3%” weight of the total composition (example 1). 
Regarding claims 15-16, Caes teaches film forming component (example 1) comprising polymer comprising at least one styrene group at 5% and siloxysilicate resin at 3% (example 1), and since no other component is disclosed within the film forming components, greater than 50% by weight of the total film-forming component limitation is met. 
Regarding claims 1 and 13, Caes teaches that “The block copolymer film former may preferably be formulated by dissolving the block copolymer in a hydrocarbon solvent” (para 15) and uses isododecane in specific embodiments. Thus, Caes doesn’t specifically teach the styrene copolymer as “a colloidal dispersion of particles of polymer in an aqueous liquid phase obtained by emulsion polymerization”.
Regarding claims 1 and 13, Pays teaches a cosmetic composition (para 41) comprising “aqueous dispersion of particles of latexes” (para 93) which are “colloidal dispersions of polymer particles in an aqueous liquid phase” (para 94) obtained by “emulsion polymerization” (para 95) wherein the monomers are styrene (para 95). 
It would have been also obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Caes and Pays and achieve the instant invention. Although the Caes embodiments dissolve styrene-butylene-ethylene-styrene copolymer in isododecane (non-aqueous), Caes also teaches “The solvent and solubility conditions for formulating a block copolymer film former from a block copolymer will be chosen by a person skilled in the art in order to prepare a composition which has the desired properties. One of ordinary skill in the art will be able to determine the solubility parameters and choose a solvent based on the block copolymer chosen for the envisaged application. More information regarding solubility parameters and solvents useful in the processing of specific block copolymers is available from the various manufacturers of block copolymers, e.g. Shell Chemical Company” (para 16). Thus, Caes allows modifications to be done on how the block polymer is solubilized. Pays teaches latexes as discussed above which meet the claim limitations. Pays provides the motivation of “These latexes or pseudolatexes have advantageous film-forming properties in conferring, on the cosmetic compositions in accordance with the invention, good resistance to water. The polymers included in these latexes or pseudolatexes are thus consequently also called film-forming polymers” (para 98). Thus, one would be motivated to incorporate the teachings of Pays into the teachings of Caes with a reasonable expectation of successfully achieving a cosmetic composition with superior features. 

Claims 1-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US patent no 8920787B2, pub. date 12/30/2014, previously cited), “Waterproof mascara” (https://cosmeticobs.com/en/articles/products-38/le-mascara-waterproof-2744, pub. date 3/4/2015, previously cited) and Pavlin et al. (US patent no 20060204461A1, pub. date 9/14/2006, previously cited), evidenced by ScienceDirect (Polyurethane Dispersion, ScienceDirect Topics, downloaded in April 2022, previously cited). 
Applicant has amended instant claim 1 by adding “a colloidal dispersion of particles of polymer in an aqueous liquid phase obtained by emulsion polymerization” for the latex to comprise. 
Regarding claims 1, 13 and 14, Li et al. teaches a mascara composition comprising “DI water”, “hydrogenated jojoba oil”, and film forming agent “styrene/acrylates/ammonium methacrylate copolymer” (styrene group in a latex) (example 3, claim 1). Li et al. also teaches a water-in-oil emulsion mascara composition since example 3 mascara composition includes ingredients such as “DI water”, waxes, and film forming agents such as “STYRENE ACRYLATES/AMMONIUM METHACRYLATE COPOLYMER”. There are components of water-in-oil mascara compositions that are waterproof or water resistant. Li et al. cites “According to a preferred embodiment of the present invention, compositions having improved cosmetic properties Such as, for example, improved waterproof characteristics, improved feel upon application (for example, texture, reduced drag or tackiness), increased anti-smudging” (C17, L27-30). Considering that, non-patent literature reference “Waterproof mascara” cites “Formulations of waterproof mascaras are mainly divided into two groups: single-phase anhydrous mascaras and water-in-oil emulsions. Other components of waterproof mascaras include waxes such as paraffin wax, carnauba wax or beeswax. Depending on the formula (emulsion or single phase), different types of gelling agents are used.” (“Waterproof mascara”). “Waterproof mascara” also discloses examples of waterproof mascara compositions such as “Mascara waterproof Europe emulsion 2014” and “Waterproof emulsion mascara USA 2014” that have common components such as the waxes being used and film forming agents such as “BUTYLENE/ETHYLENE/STYRENE COPOLYMER” (polymer latex with styrene group) and “water”. In contrast, “anhydrous mascara from the 80s” does not include water. Therefore, Li et al. is teaching water-in-oil mascara compositions. Regarding the new limitation of “a colloidal dispersion of particles of polymer in an aqueous liquid phase obtained by emulsion polymerization” for the latex to comprise, Li teaches Phase E (example 1) which is a latex hybrid (C18 line 29) which comprises “Polyurethane dispersion” and “STYRENE ACRYLATES/AMMONIUM METHACRYLATE COPOLYMER”. Evidentiary reference Sciencedirect teaches that “Polyurethane Dispersions PUD are binary colloidal systems formed by the particle dispersions in an aqueous phase” (page 1). Thus, it is concluded that the Li reference has the latex in aqueous liquid phase as a colloidal dispersion of particles of polymer. Evidentiary reference Sciencedirect also teaches surfactant for such dispersions and recites that they are used “in emulsion polymerization. Great attention should be paid to the amount and type of surfactant used to stabilize urethane dispersions. Internal or external surfactants for one-component PUD's are usually added at the minimum levels needed to get good stability of the dispersion” (page 2). Thus it is concluded that Li’s collodial dispersion is formed via emulsion polymerization. 
Regarding claims 2 and 3, Li et al. teaches a mascara composition comprising “STYRENE ACRYLATES/AMMONIUM METHACRYLATE COPOLYMER” (example 3, claim 1). 
Regarding claims 5 and 14, Li et al. teaches a mascara composition comprising waxes “synthetic beeswax” (2.5%), “carnauba wax” (2.32%), “paraffin” (4.77%), and “Euphorbia Cerifera (Candelilla) wax” (0.57%) that all add up to 10.16% by weight with respect to total composition (example 3, claim 1).
Regarding claim 6, Li et al. teaches “at least one colorant” (claim 1) and the colorant “Black 2” (example 3).
Regarding claim 7, Li et al. teaches a mascara composition comprising “at least one silicate clay” (claim 3) as “lithium magnesium sodium silicate” (example 3). 
Regarding claims 11, Li et al. teaches a mascara composition “wherein the composition is in the form of a mascara” (claim 1, Example 3).
Regarding claim 12, Li et al. teaches “a method of making up eyelashes comprising applying the composition of claim 1 to eyelashes” (claim 4).
Regarding claim 13, Li et al. teaches a mascara composition comprising “DI water”, “hydrogenated jojoba oil”, and “styrene/acrylates/ammonium methacrylate copolymer” (styrene group in a latex), waxes which are “synthetic beeswax”, “carnauba wax”, “paraffin”, and “Euphorbia Cerifera (Candelilla) wax”. Regarding the method of improving removal properties, Li et al. also cites “The present invention also relates to methods of improving the tackiness, comfort and removability properties of a composition for keratinous materials (hair, eyelashes, eyebrows)” (C2, L57-59). 
Regarding claim 1, 13, and 14 Li et al. does not teach “about 2% to about 6% by weight with respect to the total weight of the composition of the polymer comprising at least one styrene group”, and “at least one siloxysilicate resin”. 
Regarding claims 4, 9, 10, 14 and 18, Li et al. does not teach “trimethylsiloxysilicate” to be in the composition. 
Regarding claim 8, Li et al. does not teach “siloxysilicate resin is present in an amount from about 1% and about 10% by weight of the total weight of the composition.”
Regarding claim 4, “Waterproof mascara” teaches waterproof mascara composition “Waterproof emulsion mascara USA 2014” that comprises “TRIMETHYLSILOXYSILICATE”. 
“Waterproof mascara” also teaches “water”, “SILICA SILYLATE” (a polymer and a film forming agent), waxes such as “COPERNICIA CERIFERA (CARNAUBA) WAX/CERA WAX/CERA CARNAUBA/CARNAUBA WAX…MICROCRYSTALLINE WAX/CERA MICROCRISTALLINA/WAX”, silicate clays such as “HECTORITE”, and colorants such as “MANGANESE VIOLET (CI 77742) YELLOW 5 LAKE (CI 19140) CHROMIUM OXIDE GREENS (CI 77288) CHROMIUM HYDROXIDE GREEN (CI 77289)”. Additionally, “Waterproof mascara” teaches another mascara composition “Mascara waterproof Europe emulsion 2014” which comprises oils such as “HYDROGENATED CASTOR OIL”, waxes such as “ORYZA SATIVA (RICE) BRAN WAX”, colorants such as “CI 77289 (CHROMIUM HYDROXIDE GREEN) - CI 77491, CI 77492”.  “Mascara waterproof Europe emulsion 2014” also teaches different polymers of choice as a film forming agent such as “BUTYLENE/ETHYLENE/STYRENE COPOLYMER” and “ETHYLENE/PROPYLENE/STYRENE COPOLYMER” which are copolymers with styrene groups (“Waterproof mascara”). Based on geographical differences, there are different preferences for film forming agents and there doesn’t seem to be a criticality for any copolymers of choice. 
Regarding claim 1, Pavlin et al. teaches a mascara composition comprising “trimethylsiloxysilicate” (a siloxysilicate), “isododecane” (a non-silicone oil), “Styrene-ethylene, butylene-styrene triblock copolymer” at “1.2” % weight of total composition, and “Styrene-ethylene propylene radial copolymer” at “1.2” % of total composition (which are latex polymers comprising styrene groups) (example 16, paragraph [0295], table 16), totaling 2.4% of total composition. Regarding the “film-forming component” limitation, Pavlin teaches that siloxysilicate and styrene containing polymer are both film-formers (para 214 and 117 respectively). 
Regarding claims 8-10, 14 and 18, Pavlin et al. teaches a mascara composition comprising “trimethylsiloxysilicate” at “7.0” % weight of total composition, “Styrene-ethylene, butylene-styrene triblock copolymer” at “1.2” % weight of total composition, and “Styrene-ethylene propylene radial copolymer” at “1.2” % of total composition (example 16, paragraph [0295], table 16). This leads to a 7:2.4 which is a 3.08:1 ratio for siloxysilicate resin to polymer comprising at least one styrene group. 
Pavlin et al. also teaches a mascara composition comprising “waxes” at “16.8”% weight of total composition and “The present invention also provides a cosmetic process for caring for, making up or treating a keratin material comprising the application to at least one keratinous material of a cosmetic composition” (paragraph [0110]).
It would have been obvious to one in the art to use the teachings of “Waterproof mascara” to modify the mascara composition of Li et al. to include “trimethylsiloxysilicate” within the mascara composition. As mentioned above, trimethylsiloxysilicate is routinely used in mascara compositions as a film forming agent (“Waterproof mascara”). Li et al. uses “polyurethane” resin increases water resistance. Trimethylsiloxysilicate is often used for the same purpose. For example, “Waterproof mascara” cites “Resistant aqua type formulas, whose water resistance is further increased by a higher concentration of resins, polyurethane for example, and reinforced by hydrophobic resins such as alkylated PVP or silicone resins (trimethylsiloxysilicate).” Therefore, one skilled in the art would simply swap out “Polyurathane-35” in Li et al. (example 3) and replace it with trimethylsiloxysilicate with a reasonable expectation of success of film forming characteristics. 
It would have been also obvious to one in the art to use the teachings of Pavlin et al. and modify the composition of Li et al. to produce the instant application composition and methods of use.  One skilled in the art would use “Styrene-ethylene, butylene-styrene triblock copolymer” at “1.2” % weight of total composition, and “Styrene-ethylene propylene radial copolymer” at “1.2” % of total composition (example 16, paragraph [0295], table 16) (which total to 2.4% weight of total composition of polymer comprising styrene) to modify Li et al. styrene/acrylates/ammonium methacrylate copolymer at “12.5”%. Styrene group copolymer is being used as a film forming agent in Li et al. (C8, L56-60). It is being suggested to be used between “3 to 20% by weight” in the mascara composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144 II). One skilled in the art would optimize the “3 to 20% by weight” in Li et al. and use “2% to about 6%” disclosed by the instant application which is taught by Pavlin et al. as 2.4% as described above. Additionally, it would have been also obvious for one in the art to use the teachings of Pavlin et al. and use a 3.08:1 ratio for siloxysilicate resin to polymer comprising at least one styrene group in the mascara composition (example 16, paragraph [0295], table 16). It is important for mascaras to be transfer resistant, therefore preventing smearing of the composition to the eyelids and transferring to the other areas around the eye. Pavlin et al. cites “In one aspect, the present invention provides a composition, preferably a transfer resistant composition, which may also be pliable and comfortable to wear upon application to skin or other substrate.” (paragraph [0173]). One in the art would desire such non-transferring features for their mascara composition and would therefore modify the composition in Li et al. with the specific “transfer resistant mascara composition” (example 16, paragraph [0295], table 16) that comprises 3:1 ratio for siloxysilicate resin to polymer comprising at least one styrene group.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US patent no 8920787B2, pub. date 12/30/2014), “Waterproof mascara” (https://cosmeticobs.com/en/articles/products-38/le-mascara-waterproof-2744, pub. date 3/4/2015)   and Ashlee Sandler et al (US 20140286887 A1, publication date: 09/25/2014), evidenced by ScienceDirect (Polyurethane Dispersion, ScienceDirect Topics, downloaded in April 2022). 
Regarding claims 1-8 and 11-14, Li and “Waterproof Mascara” teach as discussed above. 
Regarding claims 1, and 13-14, Li et al. and “Waterproof Mascara” do not teach “about 2% to about 6% by weight with respect to the total weight of the composition of the polymer comprising at least one styrene group”,  and “at least one siloxysilicate resin”. 
Regarding claims 4 and 14, Li et al. does not teach “trimethylsiloxysilicate” to be in the composition. 
Regarding claims 15-17, Li doesn’t teach “at least one siloxysilicate resin”.
Regarding claims 1, 4 and 14-17, Sandler teaches cosmetic compositions comprising at least one hydrocarbon film-forming polymer, at least one silicone film-forming polymer (abstract) as a mascara (example 1) comprising trimethylsiloxysilicate at 2.5% and HYDROGENATED STYRENE METHYL STYRENE INDENE COPOLYMER at 5% (example 1) which are the film forming component of the mascara composition (claim 25), thus meeting the limitation of greater than 50% by weight of the total film-forming component. 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Li and Sandler to arrive at the claimed invention.  Sandler provides the motivation “by incorporating (1) at least one hydrocarbon film-forming polymer, (2) at least one silicone film-forming polymer, and (3) at least one microcrystalline wax into a cosmetic composition, a stable composition and cosmetic properties such as improved thickening or volume, and a smooth and homogeneous deposit” (para 5). Thus, one would be motivated to incorporate the teachings if Sandler into the teachings of Li with a reasonable expectation of successfully achieving a mascara composition with improves features disclosed by Sandler. 

Claim 19 in addition to claims 1 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US patent no 8920787B2, pub. date 12/30/2014), “Waterproof mascara” (https://cosmeticobs.com/en/articles/products-38/le-mascara-waterproof-2744, pub. date 3/4/2015),  Pavlin et al. (US patent no 20060204461A1, pub. date 9/14/2006) and Ashlee Sandler et al (US 20140286887 A1, publication date: 09/25/2014), evidenced by ScienceDirect (Polyurethane Dispersion, ScienceDirect Topics, downloaded in April 2022).
Regarding claim 1, Li, Pavlin and Sandler teach as discussed above. 
Regarding claim 15, Li or Pavlin do not teach the limitation of “greater than 50% by weight of the total film-forming component” for the polymer comprising styrene and the siloxysilicate resin.
Regarding claim 19, Li doesn’t teach siloxysilicate resin and Sandler doesn’t teach trimethylsiloxysilicate to styrene containing polymer ratio of the instant invention. 
Regarding claim 15, Sandler teaches cosmetic compositions comprising at least one hydrocarbon film-forming polymer, at least one silicone film-forming polymer (abstract) as a mascara (example 1) comprising trimethylsiloxysilicate at 2.5% and HYDROGENATED STYRENE METHYL STYRENE INDENE COPOLYMER at 5% (example 1) which are the film forming component of the mascara composition (claim 25), thus meeting the limitation of greater than 50% by weight of the total film-forming component. 
Regarding claim 19, Pavlin et al. teaches a mascara composition comprising “trimethylsiloxysilicate” at “7.0” % weight of total composition, “Styrene-ethylene, butylene-styrene triblock copolymer” at “1.2” % weight of total composition, and “Styrene-ethylene propylene radial copolymer” at “1.2” % of total composition (example 16, paragraph [0295], table 16). This leads to a 7:2.4 which is a 3.08:1 ratio for siloxysilicate resin to polymer comprising at least one styrene group.
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Li, Pavlin and Sandler to arrive at the claimed invention. Pavlin et al. cites “In one aspect, the present invention provides a composition, preferably a transfer resistant composition, which may also be pliable and comfortable to wear upon application to skin or other substrate.” (paragraph [0173]). One in the art would desire such non-transferring features for their mascara composition and would therefore modify the composition in Li et al. with the specific “transfer resistant mascara composition” (example 16, paragraph [0295], table 16) that comprises 3:1 ratio for siloxysilicate resin to polymer comprising at least one styrene group. Sandler provides the motivation “by incorporating (1) at least one hydrocarbon film-forming polymer, (2) at least one silicone film-forming polymer, and (3) at least one microcrystalline wax into a cosmetic composition, a stable composition and cosmetic properties such as improved thickening or volume, and a smooth and homogeneous deposit” (para 5). Thus, one would be motivated to incorporate the teachings of Pavlin and Sandler into the teachings of Li with a reasonable expectation of successfully achieving a mascara composition with improves features of transfer resistance and as improved thickening or volume, and a smooth and homogeneous deposit.

Response to Arguments
Applicant’s arguments filed on 08/26/2022 have been fully considered but they are not persuasive.
	Regarding the 35 USC § 103 rejection over Caes and Pays, Applicant argues the following:
“With respect to the obviousness rejection based on Caes, the Office Action (at 4) recognized that Caes does not disclose or suggest latex. Rather, it discloses block copolymer in oil phase. 
Caes does not disclose non-coagulated particles in aqueous phase. Indeed, as explained at pars. 11-15 of Caes, its block copolymers are dissolved in hydrocarbon solvent, preferably isododecane. Caes does not teach, suggest, or mention preparing the latex of the present invention with its non-coagulated particles in aqueous phase, and it nowhere teaches or suggests that emulsion polymerization could be used to form polymers which could be substituted for its dissolved copolymer film-formers in oil phase.
	And no motivation would have existed to substitute Pays' particles in aqueous dispersion for Caes' block polymers in oil. The Office Action (at 5) based its asserted motivation to combine the two references on the assertion that Caes discusses using different solvent/solubility conditions for its block polymers and allows for modification as to how its block polymer is solubilized: 
Although the Caes embodiments dissolve styrene-butylene-ethylene-styrene copolymer in isododecane (non-aqueous), Caes also teaches "The solvent and solubility conditions for formulating a block copolymer film former from a block copolymer will be chosen by a person skilled in the art in order to prepare a composition which has the desired properties. One of ordinary skill in the art will be able to determine the solubility parameters and choose a solvent based on the block copolymer chosen for the envisaged application. More information regarding solubility parameters and solvents useful in the processing of specific block copolymers is available from the various manufacturers of block copolymers, e.g. Shell Chemical Company" (para 16). Thus, Caes allows modifications to be done on how the block polymer is solubilized. Pays teaches latexes as discussed above which meet the claim limitations. Pays 
But this asserted motivation misses the point. The fundamental point is that Caes results in solubilized block polymer - it does not result in particles in water. Thus, following Caes would lead to solubilized block polymer, which would not lead to the latex of the present invention. 
Accordingly, the asserted motivation to combine the two references is flawed. One of ordinary skill in the art would not look to a reference about particles in aqueous phase to modify Caes' solubilized block polymers.”
This argument is acknowledged but not found persuasive. It is true that Caes discloses block polymer in oil phase by dissolving them in hydrocarbon solvent. Applicant’s argument of “The Office Action (at 5) based its asserted motivation to combine the two references on the assertion that Caes discusses using different solvent/solubility conditions for its block polymers and allows for modification as to how its block polymer is solubilized” is not convincing because this was not the motivation to combine the references. The section that Applicant cited from the previous Office Action in regards to Caes allowing modification of its block polymer formulation was provided to show that Caes does not teach away from modifying the block polymer dissolving in a hydrocarbon solvent. It merely provided a basis that Caes allows such modifications, not motivations, as the Applicant argues. The Applicant did not cite or address the motivation that was provided which is taught by Pays, the motivation being “Pays provides the motivation of “These latexes or pseudolatexes have advantageous film-forming properties in conferring, on the cosmetic compositions in accordance with the invention, good resistance to water. The polymers included in these latexes or pseudolatexes are thus consequently also called film-forming polymers” (para 98).”. For this reason, the rejection under Caes and Pays is maintained. 
Regarding the obviousness rejections based on Li as the primary reference, Applicant argues the following:
“Regarding the obviousness rejections based on Li this primary reference requires the presence of polyurethane latex. (See, for example, title and abstract). Li does not teach or suggest compositions containing, as the only latex, the styrene-containing latex of the present invention. According to Li, the polyurethane latex must always be present and is the ingredient which provides beneficial properties. Accordingly, one of ordinary skill in the art, following Li, would always use a polyurethane latex. As such, following Li could not result in the invention compositions in which only the identified styrene-containing latex is present, and no motivation to modify Li to obtain such polyurethane latex-free compositions would have existed because such a result would have been directly contrary to Li. Accordingly, no secondary reference, asserted or otherwise, could motivate one of ordinary skill in the art to modify Li in a manner which would result in the claimed invention. 
All of the above is particularly true in view of the previously-submitted Rule 132 declaration which demonstrates that eyelash compositions containing 2%-6% of the required film-forming styrene-containing polymer in latex form possess unique easy-to-remove-from- eyelashes properties. Nothing in the asserted art would have led one of ordinary skill in the art to such compositions containing only the identified styrene-containing latex with the expectation of having such improved removal properties.
The Rule 132 declaration explains the statements in par. 115 of the present application and the unexpected and surprising nature of the results associated with the 2%-6% range. …
So the 2%-6% range for the indicated styrene-containing polymer in latex form results in improved compositions having different properties as compared to compositions containing the same polymer in amounts outside this range. This difference in outcome or results for the different ranges of the same polymer could not have been expected from the asserted art. This is clear indication of nonobviousness. 
Further, as noted in the declaration, the present invention's surprising and unexpected results also reside in that removability was not affected by the presence of increasing amounts of silicone resin. This too could not have been expected from the asserted art. 
So the invention relates to finding a narrow range of styrene-containing polymer in latex form in combination with a silicone resin which results in improved removability from eyelashes, regardless of silicone resin content. Applicants invite the Office to indicate where in the asserted art such an invention is disclosed or suggested, or where one of ordinary skill in the art could have reasonably expected such properties from the 2%-6% concentration range. None of this exists nor can it exist. The present invention relates to the nonobvious properties associated of the 2%-6% range in the eyelash compositions of the invention. The present invention and its unique properties are deserving of patent protection.”
This argument is acknowledged but not found persuasive. First, “latex comprising a colloidal dispersion of particles of polymer in an aqueous liquid phase obtained by emulsion polymerization” language is inclusive of elements such as a polyurethane dispersion within the aqueous liquid phase. Polyurethane Dispersions are binary colloidal systems formed by the particle dispersions in an aqueous phase which can exist in the aqueous liquid phase in the instant claim. Applicant’s amendment of adding “consists of” prior to “comprising” language also resulted in an indefiniteness issue which is discussed above. Second, the Rule 132 declaration Applicant is referring to contains merely conclusory statements and not evidence of criticality. While, “Affidavits or declarations, when timely presented, containing evidence of criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of others, skepticism of experts, etc., must be considered by the examiner in determining the issue of obviousness of claims for patentability under 35 U.S.C. 103.” (MPEP 716.01(a)), “The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.")”. Both the Affidavit and the Remarks fail to provide “results are in fact unexpected and unobvious and of both statistical and practical significance” and rather are mere conclusory statements. Since, a prima facie case of obviousness is established under the Li rejections, due to Applicant’s failure to provide objective rebuttal evidence, the obviousness rejections under Li are maintained. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/               Primary Examiner, Art Unit 1613